MEMORANDUM2
Guillermo Zamora-Rivera appeals his 77-month sentence imposed following a guilty plea conviction for being an illegal alien found in the United States following deportation. Zamora-Rivera contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), it is illegal to impose a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based upon a prior felony to which he did not admit, and which was not submitted to a jury and proven beyond a reasonable doubt. Zamora-Rivera also contends that Apprendi limits Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) (holding that 8 U.S.C. § 1326(b)(2) is a sentencing factor and not a separate offense), because Zamora-Rivera did not admit to an aggravated felony, and it was not proven to a jury. These arguments are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir. 2000), amended (Feb. 8, 2001) (order). United States v. Castillo-Rivera, 244 F.3d 1020,1024 (9th Cir.2001).
Zamora-Rivera’s request for this court to defer submission pending resolution of the petition for writ of certiorari in Pacheco-Zepeda is DENIED.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.